Citation Nr: 0015506	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1940 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the RO.  



REMAND

At the outset, the Board notes that, at this time, it does 
not make any determination as to whether the appellant has 
submitted a well-grounded claim of service connection for the 
cause of the veteran's death.  The Board further notes that, 
even in claims that are not well grounded, the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the appellant asserts that the veteran's death 
was a direct result of his service-connected disability.  The 
veteran's death certificate indicates that the veteran died 
on December 28, 1995, at the age of 77.  At that time of the 
veteran's death, his sole service-connected disability was 
that of bilateral varicose veins, rated as 50 percent 
disabling.  

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was renal failure (Uremia), and 
which was due to (or as a consequence of) withdrawal from 
homodialysis, due to (or as a consequence of) spinal cord 
infarct.  Gastrointestinal hemorrhage was listed as another 
significant condition contributing to the veteran's death, 
but not resulting in the underlying cause as listed above.  
No other significant conditions contributing to the veteran's 
death were identified.  

In January 1997 statement, a Dr. Donaldson indicated that he 
had treated the veteran form nearly 10 years, during which 
time he had had multiple surgical operations for "severe 
peripheral arterial disease" involving his legs.  Dr. 
Donaldson noted that he was not involved with the care 
rendered in the veteran's final illness which resulted from 
an apparent spinal cord infarction.  However, Dr. Donaldson 
opined that is was "possible" that such an infarction was 
caused by vascular disease.  

In light of the opinion, the Board finds that a effort should 
be made to obtain the veteran's records referable to 
treatment by Dr. Donaldson.  In addition, the RO should also 
attempt to obtain the records pertaining any treatment or 
hospitalization rendered the veteran prior to his demise.  

These records must be obtained in order to complete the 
appellant's application for her service connection claim.  
Robinette.  In addition, Dr. Donaldson should be asked if he 
wished to provide a further medical statement in order to 
amplify on his opinion suggesting that the service-connected 
varicose veins might have contributed to the veteran's death.  

In addition, the appellant should be instructed by the RO of 
her obligation to submit medical evidence to support her 
claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant for assistance 
in order to request copies of all 
clinical records referable to treatment 
rendered the veteran prior to his demise.  
The appellant also must be instructed of 
her obligation to submit all medical 
evidence that tends to support her 
assertions that a service-connected 
disability either caused or contributed 
in producing or accelerating the 
veteran's death.  In particular, the RO 
should attempt to obtain copies of all 
medical records for the veteran from the 
South Shore Hospital in Weymouth, 
Massachusetts.  These records should be 
associated with the claims file.  

2.  The RO also should take appropriate 
steps in order to contact Dr. Donaldson 
for the purpose of obtaining copies of 
all of his clinical records referable to 
treatment of the veteran.  The doctor 
also should be asked if wished to provide 
an additional medical statement about his 
opinion suggesting that the veteran had 
service-connected disability which might 
have played a role in causing or 
accelerating the veteran's death.  In 
this regard, Dr. Donaldson also should be 
asked to offer clinical findings and 
further reasons which would support his 
opinion.  

3.  Based on the development requested 
hereinabove, the RO should readjudicate 
the entire record in order to determine 
whether the appellant has presented a 
well-grounded claim.  If so, all 
indicated development should be 
undertaken in order to fully assist the 
appellant with respect to her claim.  
Then, if any action taken remains adverse 
to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




